                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DANIEL ELDRIDGE                                                                       PLAINTIFF
ADC #175259

v.                               Case No. 3:20-cv-00335-LPR

DEXTER PAYNE, Director, ADC, et al.                                               DEFENDANTS


                                          JUDGMENT

       Consistent with the Orders entered in this case, it is considered, ordered, and adjudged that

judgment is entered in favor of Defendants Davis, Young, Glass, and Moss. The claim against

Defendant Payne is dismissed without prejudice for failure to state a claim. This case is closed.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from

this Judgment and the accompanying Order is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 29th day of June 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
